Case: 1:19-cv-00023-RLW Doc. #: 42 Filed: 08/19/20 Page: 1 of 3 PageID #: 259



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                SOUTHEASTERN DIVISION


CAPE DOGWOOD REDEVELOPMENT                        )
CORP.,                                            )
                                                  )
               Plaintiff,                         )
                                                  )           No. 1:19-CV-23 RLW
       V.                                         )
                                                  )
GLOBAL BOWLING, LLC, et al.,                      )
                                                  )
               Defendants.                        )

                                MEMORANDUM AND ORDER

       This is before the Court on Plaintiffs Motion to Compel (ECF No. 38) directed to self-

represented Defendants Brent Dyer and Michael Conejo (collectively, "Defendants"). Plaintiff

asks the Court to overrule Defendants' objections to Plaintiffs first set of interrogatories and first

request for production of documents directed to each Defendant, and compel them to provide full

supplemental responses to certain interrogatories and documents requests. Neither Defendant has

responded to the Motion to Compel and the time to do so has passed. See E.D. Mo. Local Rule

4.0l(B).

       The Court has carefully reviewed the Motion and its exhibits, consisting of each

Defendant's Responses and Objections to Plaintiffs interrogatories and requests for production;

email correspondence from Plaintiffs counsel to Defendants' former counsel dated June 8, 2020,

contesting the objections and asking that responses be provided in full; and written correspondence

from Plaintiffs counsel to the Defendants seeking to arrange a telephone call with them to discuss

the discovery dispute, pursuant to Local Rule 3.04. 1


        'Defendants' former counsel moved to withdraw from Defendants' representation four days after
receiving the email from Plaintiff's counsel. (See ECF No. 29.) The Court granted Defendants' former
counsel leave to withdraw on July 17, 2020. See Mem. and Order (ECF No. 32). Local Rule 3.04(A)
Case: 1:19-cv-00023-RLW Doc. #: 42 Filed: 08/19/20 Page: 2 of 3 PageID #: 260



        The interrogatory answers and responses to document requests of both Defendant Dyer and

Defendant Conejo contain a "Preliminary Statement" and "General Objections" that assert

objections and limit the scope of discovery without any reference to specific discovery requests.

The Preliminary Statement and General Objections violate Rule 33(b)(4) and Rule 34(b)(2)(B) of

the Federal Rules of Civil Procedure, which require that objections be specific, and the Court will

summarily overrule them. See also E.D. Mo. Local Rule 3.04(C) ("Upon the filing of a motion

to compel, the Court may summarily overrule an objection to any discovery request if the objection

is not stated in detail."). The Court notes that both Defendants' Responses and Objections include

statements and representations that Defendants would supplement certain of their answers and

responses to document requests.        Further, Defendants provided no substantive response to a

number of the interrogatories. Plaintiffs Motion to Compel states that no supplementation has

been provided despite the Defendants' representations.

        The Court find that the Motion to Compel should be granted. The Defendants will be

ordered to supplement their interrogatory answers and responses to document requests.

        The Defendants are reminded that self-represented litigants are not excused from

complying with Court orders or substantive and procedural law "even without affirmative notice

of the application of the rules to [their] case." Bennett v. Dr. Pepper/Seven Up, Inc., 295 F.3d

805, 808 (8th Cir. 2002). Further, self-represented litigants are bound by the same litigation rules

as a lawyer, particularly when fulfilling the simple requirements of discovery. Lindstedt v. City

of Granby, 238 F.3d 933, 937 (8th Cir. 2000) (per curiam).




requires a conference in person or by telephone, along with specific details concerning the conference, or a
statement of the reasonable efforts made to confer in person or by telephone. Plaintiffs written
correspondence constitute a reasonable effort made to confer with the Defendants by telephone. As the
Defendants reside in California, in-person conferences are impractical.
                                                     2
Case: 1:19-cv-00023-RLW Doc. #: 42 Filed: 08/19/20 Page: 3 of 3 PageID #: 261



       Accordingly,

       IT IS HEREBY ORDERED that Plaintiff's Motion to Compel is GRANTED. (ECF

No. 38)

       IT IS FURTHER ORDERED that the "Preliminary Statement" and "General Objections"

contained in Defendant Dyer and Defendant Conejo's interrogatory answers and responses to

requests for production are OVERRULED.

       IT IS FURTHER ORDERED that Defendant Dyer's objections to interrogatories 4

through 9 and Defendant Conejo's objections to interrogatories 4 through 10 are OVERRULED.

       IT IS FURTHER ORDERED that Defendant Dyer shall provide full supplemental

responses to interrogatories 1 through 9 and document requests 1 through 4 to Plaintiff by August

31, 2020.

          IT IS FURTHER ORDERED that Defendant Conejo shall provide full supplemental

responses to interrogatories 1 through 11 and document requests 1 through 4 to Plaintiff by August

31, 2020.




                                                ~pUo
                                                 RONNIE L. WHITE
                                                 UNITED STATES DISTRICT JUDGE


Dated this   /91.y      of August, 2020.




                                                3
